COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00277-CV


KANYATTA T. BRYANT                                                  APPELLANT

                                         V.

LYNDA J. BRYANT                                                       APPELLEE

                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-003741-1

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On January 8, 2018, we notified appellant that her brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated that we could dismiss the appeal for want of prosecution

unless appellant filed with the court within ten days an appellant’s brief and a

motion reasonably explaining the failure to file an appellant’s brief and the need

for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have not

received any response.


      1
       See Tex. R. App. P. 47.4.
      Because appellant has failed to file a brief after having been given an

opportunity to provide a reasonable explanation for the failure, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                   PER CURIAM

PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: February 15, 2018




                                    2